Citation Nr: 1001215	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-00 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
status-post total knee replacement surgery, currently 
evaluated as 30 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent 
for laxity of the right knee, effective September 7, 2004 
through April 24, 2005. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1968 to July 1988.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 statement of the case 
(SOC) rating action, and a September 2005 rating decision, by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

Procedural history

The Veteran was originally granted service connection by the 
RO for degenerative arthritis of the right knee in a December 
2004 rating decision.  A 10 percent disability rating was 
assigned.  While the Veteran perfected an appeal as to the 
assigned disability rating, in a February 2006 signed 
statement, he withdrew his appeal.  See 38 C.F.R. § 20.204 
(2009). 

In the August 2005 SOC rating action, the RO granted a 
separate 10 percent disability rating for laxity of the right 
knee.  An effective date of September 7, 2004 was 
established.  The Veteran indicated his disagreement with 
this decision in September 2005.  A statement of the case 
(SOC) was issued in October 2005 and the Veteran perfected 
his appeal in a June 2006 statement.  See 38 C.F.R. § 2.202 
(2009) [The Board will construe . . . arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal.].

In April 2005, the Veteran filed a claim for a 100 percent 
disability rating due to total right knee replacement 
surgery.  His claim was granted in the above-mentioned 
September 2005 rating decision.  A 100 percent disability 
rating was assigned effective April 25, 2005 and a 30 percent 
disability rating was scheduled to take effect on June 1, 
2006.  The Veteran has timely perfected an appeal of the 
assigned 30 percent disability rating.  The September 2005 
rating decision also explained that since the Veteran's knee 
surgery repaired the laxity that was present in his right 
knee, the 10 percent disability rating was being reduced to a 
noncompensable rating, effective April 24, 2005.  

Referred issue

In January 2007, the Veteran raised the issue of entitlement 
to service connection for a right shoulder disability, 
claimed as secondary to his service-connected degenerative 
arthritis of the right knee, status post total knee 
replacement surgery.  That issue has not yet been addressed 
by the RO, and is referred to the RO for appropriate action.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does 
not have jurisdiction of issues not yet adjudicated by the 
RO].


FINDINGS OF FACT

1.  The competent and credible evidence of record indicates 
that the Veteran's residuals of a total right knee 
replacement are productive of decreased range of motion.

2.  The objective medical evidence demonstrates that prior to 
the Veteran's April 25, 2005 total knee replacement surgery, 
his service-connected right knee laxity was manifested by 
mild instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for degenerative arthritis of the right knee, status-post 
total knee replacement surgery, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5055, 5256, 5261, 5262 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee laxity, from September 7, 2004 through April 
24, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for an increased rating in a September 22, 2004 
letter from the RO, including a request for evidence 
demonstrating that his service-connected disability had 
gotten worse.  Moreover, the Veteran demonstrated actual 
knowledge of the need to demonstrate a worsening of his 
disability in a series of statements he submitted which 
indicated that his right knee is worse than it is currently 
rated.  See, e.g., a January 2007 statement. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The September 2004 letter further emphasized:  "If [there 
is] evidence [that] is not in your possession, you must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to us, asks for a 
fee to provide it, or VA otherwise cannot get the evidence, 
we will notify you.  It is your responsibility to make sure 
we receive all requested records that are not in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice consistent with the 
Dingess decision in an attachment to a June 7, 2006 letter 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the June 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In addition, the Court has held that an increased 
compensation claim "is a new and separate claim for which 
section 5103(a) preadjudicatory notice is required."  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 42 (2008), vacated 
on other grounds sub. nom. Vazquez-Flores v. Shineski, 580 
F.3d 1270 (Fed. Cir. 2009).  The Court has held that a notice 
letter must inform the Veteran (1) that, to substantiate a 
claim, the Veteran must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity and the effect that worsening has on the claimant's 
employment; (2) if the veteran is rated under a Diagnostic 
Code that contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on the claimant's employment (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment; and (4) of examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

Recently, in reviewing the Court's Vazquez-Flores decision, 
the Federal Circuit found that such notice need not be 
"veteran specific," nor need it inform the claimant of 
alternative diagnostic codes that might be applicable to his 
or her claim or that he or she should submit evidence showing 
that the disability had an impact on his or her "daily 
life." Vazquez-Flores, 580 F.3d 1270 (Fed. Cir. 2009).

As to first prong of the holding of Vazquez-Flores, in the 
June 2006 notice letter, the Veteran was informed that his 
disability rating could be changed depending on changes to 
his disability.  In addition the Veteran was informed that he 
should submit "statements from employers as to job 
performance, lost time, or other information regarding how 
[his] condition(s) affect [his] ability to work."

With respect to the second prong of Vazquez-Flores as 
explained below, the Veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and as opposed to a Diagnostic Code 
that requires a specific measurement or test result.  Thus, 
the second prong of the holding in Vazquez- Flores is not 
applicable to the Veteran's right knee disability.  In any 
event, the Veteran has made reference to the schedular 
criteria in his submissions thereby demonstrating actual 
knowledge of the ratings criteria.  See, e.g., a January 2007 
statement describing instability in the knee.  Moreover a 
reasonable person in the Veteran's position would be aware of 
the schedular requirements as they were provided to him in 
the October 2005 and December 2006 SOCs. 

As to the third element, in the June 2006 notice letter, the 
RO informed the Veteran that the rating for his disability 
can be changed if there are changes in his condition and that 
depending on the disability involved, VA will assign a rating 
from zero percent to as much as 100 percent.  The letter 
stated that VA uses a schedule for evaluating disabilities 
that is published as title 38 Code of Federal Regulations, 
Part 4.  The RO indicated that it would consider evidence of 
the following in determining the disability rating: nature 
and symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment.  

With respect to the fourth element, the Board notes that the 
June 2006 notice letter advised the Veteran that the evidence 
needed to show that his disability had increased in severity 
or worsened and notified him of the type of evidence, medical 
and lay, that may be used in order to assign a higher rating.

With respect to the Veteran's claim of entitlement to an 
initial disability rating in excess of 10 percent for right 
knee laxity, in appeals of initially assigned disability 
ratings, the additional notice requirements recently set 
forth in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), do 
not apply.  38 C.F.R. § 3.159(b)(3) (2009).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records and provided him with two VA examinations.  

As the Board will discuss in detail in its analysis below, 
the Veteran was provided with VA examinations in February 
2005 and August 2007.  The reports of these examinations 
reflect that the examiners recorded the Veteran's current 
complaints, conducted appropriate physical examinations and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.   See Nieves-
Rodriguez v. Peake, 22 Vet App 295 (2008).  While the Board 
is aware that the August 2007 VA examiner did not review the 
Veteran's claims folder there has been no harm to the 
Veteran.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
["Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability, not the medical 
history, is of primary concern."]  The Board therefore 
concludes that the examinations are adequate for rating 
purposes.  See 38 C.F.R. § 4.2 (2009).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased disability rating for 
service-connected degenerative arthritis of the right knee, 
status-post total knee replacement surgery, currently 
evaluated as 30 percent disabling. 

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45. See DeLuca v. Brown,  8 Vet. App.  202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009). 
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2009).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing. 38 C.F.R. § 4.45 (2009).

Specific rating criteria

The Veteran's service-connected right knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 [knee replacement].  Under Diagnostic Code 5055, the 
minimum rating is 30 percent.  A 60 percent rating is 
warranted with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, Diagnostic Code 5055 instructs to rate by analogy 
to Diagnostic Codes 5256, 5261, or 5262.

Under Diagnostic Code 5256 [ankylosis of a knee], ankylosis 
that is at a favorable angle in full extension, or in slight 
flexion between 0 and 10 degrees, warrants a 30 evaluation.  
Ankylosis in flexion between 10 and 20 degrees is rated 40 
percent disabling.  Ankylosis in flexion between 20 and 45 
degrees is rated 50 percent disabling.  Ankylosis which is 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more is rated 60 percent disabling.  

Under Diagnostic Code 5260, a maximum 30 percent rating is 
assigned for leg flexion limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees.

A 40 percent rating under Diagnostic Code 5262 requires 
nonunion of the tibia and fibula with loose motion, requiring 
use of a brace.  Malunion of the tibia and fibula with marked 
knee or ankle disability allows for the assignment of a 
maximum 30 percent rating. 

Normal range of motion for the knee is defined as follows: 
flexion, zero degrees to 140 degrees; and extension, 140 
degrees to zero degrees.  See 38 C.F.R. § 4.71, Plate II 
(2009).

Analysis

Assignment of diagnostic code

The Veteran's service-connected right knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 
5055.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Diagnostic Code 5055 is obviously applicable to the instant 
case, primarily because it pertains specifically to the 
disability at issue (total knee replacement) but also because 
it provides specific guidance as to how symptoms of this 
disability are to be evaluated.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 5055.  As was 
discussed in the law and regulations section above, 
Diagnostic Codes 5256, 5261 and 5262 may also be considered.

Schedular rating

The Veteran's service-connected knee disability is currently 
rated 30 percent disabling from June 1, 2006.  The next 
higher rating under Diagnostic Code 5055 is 60 percent.

The Board must first determine if there are intermediate 
degrees of residual weakness, pain or limitation of motion 
which allow it to rate the disability under Diagnostic Codes 
5256, 5261, or 5262.

Diagnostic Code 5256 pertains to ankylosis.  Ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  During the August 2007 VA examination, the Veteran 
displayed 125 degrees of flexion in his right knee with full 
extension.  Accordingly, the evidence of record does not 
indicate that ankylosis exists, and the Veteran does not 
appear to contend that his right knee is ankylosed.

With respect to limitation of extension of the Veteran's 
right knee, as noted above, the August 2007 VA examiner 
indicated that extension of the knee was zero to 125 degrees.  
These findings are consistent with a noncompensable rating 
under Diagnostic Code 5261, and fall far short of what is 
required for the assignment a 40 percent or 50 percent 
rating.  Diagnostic Code 5261 therefore does not avail the 
Veteran.

With respect to Diagnostic Code 5262, there is no medical 
evidence of impairment of the tibia and fibula, either 
nonunion or malunion.

Accordingly, rating by analogy to Diagnostic Codes 5256, 
5261, or 5262 is not warranted. The Board will therefore move 
on to a discussion of a higher rating under Diagnostic Code 
5055.

To warrant a 60 percent disability rating under Diagnostic 
Code 5055, the evidence must demonstrate chronic residuals 
consisting of severe painful motion or weakness in the right 
knee.  The criteria in this Diagnostic Code are disjunctive, 
not conjunctive.  See Johnson v. Brown, 7 Vet. App. 95 (1994) 
[only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned]; compare Melson v. 
Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met].  
Therefore, evidence of either severe painful motion or 
weakness will suffice for an increased disability rating.

With respect to severe painful motion, the August 2007 VA 
examiner found that there was no limitation of movement based 
on pain.  Specifically, he indicated that while the Veteran 
does have some additional limitation following repetitive 
use, he "does not have pain on motion."  During the 
examination the Veteran was able to achieve well over half 
the range of flexion and a full range of extension.  
Moreover, in his September 2007 substantive appeal, the 
Veteran specifically stated that he has "occasional knee 
pain" and that he "exercise[s] three times a week."  While 
the Board has no reason to doubt that the Veteran experiences 
some degree of right knee pain, under such circumstances, 
"severe painful motion" necessary for a 60 percent rating 
under Diagnostic Code 5055 has not been demonstrated.

With respect to weakness, the August 2007 VA examiner stated 
that X-rays of the Veteran's knee show that his total right 
knee arthroplasty was in place, without signs of loosening, 
wear, or out of alignment.  While the Veteran complained of 
instability to the August 2007 VA examiner, a clinical 
examination revealed that his knee was stable.  

The Board is aware that the Veteran has complained of 
instability in his right knee that causes him to lose his 
balance two to three times a week.  See an August 2007 
statement.  In January 2007, the Veteran stated that his 
right knee gave way causing him to fall and dislocate his 
shoulder.  He has indicated that the August 2007 VA examiner 
informed him that this instability was due to weakness in his 
knee.  See the August 2007 statement. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.

The Veteran has submitted the January 2007 emergency 
department records surrounding his right shoulder 
dislocation.  Contrary to his assertions, these records 
indicate that the Veteran sustained a right shoulder injury 
because the manhole cover he was standing on shifted causing 
him to fall inside the manhole and injure his right shoulder.  
The emergency department report and subsequent treatment 
records do not indicate that the Veteran's fall was a result 
of right knee instability.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) [contemporaneous evidence has greater probative 
value than history as reported by the veteran].  Such records 
are more reliable, in the Board's view, than the Veteran's 
unsupported assertions made in connection with his claim for 
monetary benefits from the government.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

With respect to the Veteran's statements that the August 2007 
VA examiner stated that he had weakness in the right knee 
which caused him to fall.  As noted above, the August 2007 VA 
examiner noted the Veteran's complains of instability but 
documented that clinical examination of the right knee 
revealed no instability.  The Veteran's account of what 
health care providers purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence. See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In this case there is no indication of weakness in 
the right knee to warrant an increased disability rating 
under Diagnostic Code 5055.

The Board further notes in passing that a 100 percent rating 
is not available to the Veteran, as it is only warranted for 
one year following implementation of the prosthesis.

In short, the objective medical evidence of record indicates 
that the Veteran is not entitled to an increased disability 
rating under Diagnostic Code 5055 at any time during the 
pertinent rating period on appeal, from June 1, 2006.

DeLuca considerations

In evaluating the Veteran's increased rating claim, the Board 
must also address the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2009).  See DeLuca, supra.

As was previously discussed, the Veteran does not experience 
any limitation of motion due to pain and instability is not 
present.  While the August 2007 VA examiner noted that 
repetitive motion reduced the Veteran's right knee flexion to 
90 degrees, this diminished flexion is still in excess of 
what would be required for a compensable disability rating.  
In this case, there is no basis upon which to assign a higher 
level of disability based on 38 C.F.R. §§  4.40 and 4.45.

Conclusion

In sum, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an evaluation in excess of 
30 percent for his service-connected degenerative arthritis 
of the right knee, status-post total knee replacement 
surgery.  The benefit sought on appeal is therefore denied.

2.  Entitlement to an initial rating in excess of 10 percent 
for laxity of the right knee. 

Relevant law and regulations 

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

Specific rating criteria

Under Diagnostic Code 5257, severe recurrent subluxation or 
lateral instability in the knee warrants a 30 percent 
disability rating and moderate recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  A 10 percent disability rating is 
warranted for slight recurrent subluxation or lateral 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2009).

Words such as "slight", "moderate" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2009).  



Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is  
"completely dependent on the facts of a particular case."  
See Butts, supra.  In this case the Veteran was granted a 
separate 10 percent disability rating for laxity of the right 
knee, effective September 7, 2004, in an August 2005 SOC 
rating action, based on the evidence which indicated that the 
Veteran had both arthritis and instability of the right knee.  
See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 
(August 14, 1998).  The Veteran underwent a total right knee 
replacement on April 25, 2005.

Diagnostic Code 5257 specifically addresses instability, the 
symptom for which a separate compensable disability rating 
was assigned.  The Veteran has not asked that an alternative 
diagnostic code be employed, and the Board can identify 
nothing in the evidence to suggest that another diagnostic 
code would be more appropriate. Accordingly, the Board will 
continue to apply Diagnostic Code 5257.

Schedular rating

The Veteran's service-connected right knee disability is 
rated 10 percent disabling from September 7, 2004 through 
April 24, 2005.  To warrant a 20 percent disability rating 
under Diagnostic Code 5257, the competent medical evidence 
must demonstrate "moderate" recurrent subluxation or 
lateral instability in the knee.  [The Board observes in 
passing that 'moderate' is generally defined as 'of average 
or medium quality, amount, scope, range, etc.'  See Webster's 
New World Dictionary, Third College Edition (1988), 871.]  

The evidence of record indicates that the Veteran underwent 
total right knee replacement surgery in April 2005.  As 
discussed in detail above, notwithstanding the Veteran's 
statements to the contrary, the competent and credible 
evidence of record indicates that the Veteran's right knee is 
stable following his April 25, 2005 total knee replacement 
surgery.  There is no evidence of recurrent subluxation. 

Prior to the Veteran's April 2005 right knee surgery, a pre-
operative evaluation revealed mild generalized weakness of 
the Veteran's right lower extremity.  A physical examination 
conducted during the February 2005 VA examination revealed 
"some laxity in the medial aspect of the right knee to 
inward stresses with suggested mild ligament laxity on the 
medial aspect of his right knee."  

As described immediately above, the evidence of record 
repeatedly describes the Veteran's laxity as mild.  In the 
absence of moderate instability being demonstrated or 
approximated, the next higher 20 percent disability rating 
under Diagnostic Code 5257 is not for application.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The Veteran was assigned a 10 percent disability rating 
effective September 7, 2004, the same date service connection 
for degenerative arthritis of the right knee was established.  

In this case, the medical evidence of record appears to 
support the proposition that the Veteran's service-connected 
instability of the right knee did not change appreciably over 
the period on appeal.  The first medical evidence indicating 
that instability was present was the February 2005 VA 
examination.  As discussed in detail above, the Veteran's 
instability was surgically corrected during his April 25, 
2005 knee surgery.  Accordingly, there is no basis for 
awarding the Veteran disability rating other than the 
currently assigned 10 percent from September 7, 2004 through 
April 24, 2005.



Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the August 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the Veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected right knee disabilities.  The medical evidence 
fails to demonstrate symptomatology of such an extent that 
application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
symptomatology of the Veteran's disabilities are specifically 
contemplated under the appropriate ratings criteria.  
Accordingly, the Board finds that the Veteran's disability 
picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the 
factors provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment.  
See 38 C.F.R. § 3.321(b)(1).  In this case, there is no 
indication that the Veteran has required frequent 
hospitalizations for his right knee disabilities. 

With respect to employment, the evidence of record indicates 
that the Veteran is currently retired.  The Board notes that 
the fact that the Veteran is currently unemployed is not 
determinative. The ultimate question is whether the Veteran, 
because of his service-connected disabilities, is incapable 
of performing the physical and mental acts required by 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In this case there is no medical evidence that the 
Veteran's right knee disabilities have caused marked 
interference with employment.  See Van Hoose, supra [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired]. In addition, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture, or of any other reason why an 
extraschedular rating should be assigned.

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.




ORDER

Entitlement to an evaluation in excess of 30 percent for 
service-connected degenerative arthritis of the right knee, 
status-post total knee replacement surgery, is denied. 

Entitlement to an initial rating in excess of 10 percent for 
laxity of the right knee, at any time during the period from 
September 7, 2004 through April 24, 2005,is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


